DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered. 
Response to Arguments
As an initial matter, the 35 USC 112 rejections set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments.
Applicant's remaining arguments regarding the 35 USC 103 rejections with respect to amended claims 1, 3-4, 6-21 with respect to amended limitation “wherein combining the first subset of images comprises arranging pixels of each image of the first subset of images into the first combined image using a pixel arrangement configured to increase an efficiency of a lossless image compression algorithm” have been considered but they are not persuasive.
Applicant argues in page 8 against the references individually RE the amended limitation “a pixel arrangement configured to increase an efficiency of a lossless image compression algorithm and having a second bit depth lower than the first bit depth, wherein using the pixel arrangement comprises: for each pixel of each image in the plurality of images: determining a location associated with the pixel in a first compressed combined image, determining a new pixel having the second bit depth from the pixel having the first bit depth, and storing the new pixel in the first compressed combined image at the determined location associated with the pixel;” that “George describes "bit-depth reduction" before or after setting "pixel threshold values" to locate "content portion(s) of an image." Id. at ¶¶ 7 and 56. This reference, however, does not specify the specific "pixel arrangement" employed in generating a "combined image" with a "bit depth lower than" that of the "first subset of the images, as claimed. Further, the reference does not show "determining a location associated with a pixel in the first combined image" and storing "a new pixel having [a] second bit depth" at the "determined location." The Office action, p. 6, states that Lindberg uses a "pixel interleaving arrangement for combining sub-images" for "enhanced resulting compression ratios." Lindberg fails, however, to articulate how the claimed pixel arrangement occurs. In particular, the reference does not teach "determining a location associated with a pixel in the first combined image," "determining a new pixel having the second bit depth from the pixel having the first bit depth" and "storing the new pixel... at the determined location."”. In response, the examiner contests that  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here combined teachings of Yamakawa, Lindberg and George are relied upon to teach the claim limitations as a whole. Here Yamakawa teaches combining a first subset of the images into a first combined image wherein combining the first subset of images comprises arranging pixels of each image of the first subset of images into the first combined image using a pixel arrangement (Fig 11, [0052] “The composite image generating unit 17 generates a single composite image by combining only the pixels in the tomographic images positionally corresponding to the detected pixels.” [0126] “a plurality of first tomographic images IM.sub.ALL1 are written such as to be aligned side by side in a two-dimensional manner, in a memory region thereof. That is, the plurality of tomographic images IM.sub.ALL1 are combined to form a composite tomographic image IMg1 that forms a parallelogram.”, [0134] “a first circuit 62A of the combining and editing circuit 62 is configured to generate two-dimensional images SB1, SB2, . . . , SBN of which the Sobel values shown in FIG. 14(B) are the pixel values, from the tomographic images IMg1′, IMg2′, IMg3′, IMgN′ shown in FIG. 14(A).” etc).
Yamakawa is silent RE:
the pixel arrangement configured to increase an efficiency of a lossless image compression algorithm; the pixel arrangement comprising a second bit depth lower than the first bit depth and for each pixel of each image in the first subset of images: determining a location associated with the pixel in the first combined image, determining a new pixel having the second bit depth from the pixel having the first bit depth, and storing the new pixel in the first combined image at the determined location associated with the pixel;
However, Lindberg teaches the pixel arrangement configured to increase an efficiency of a lossless image compression algorithm; and compressing the first combined image and the second combined image using the lossless image compression algorithm utilizing a pixel interleaving  arrangement for combining sub-images in Fig 4-5, Abstract “interleaving pixel intensity values of the single-channel images to produce an interleaved single-channel image, and subsequently compressing the interleaved single-channel image (e.g., using an LZW-based compressor).”, [0005] “enhance resulting compression ratios when the pre-processed single-channel images are provided to lossless compressors.”, [0040]-[0041].  The interleaved arrangement is identical to the Applicant’s disclosure in Figs 6-7. 
Lindberg further teaches for each pixel of each image in the first subset of images: determining a location associated with the pixel in the first combined image in Fig 4A (shown below), [0028]” where the single-channel image group 152 includes two or more single-channel images, and where each single-channel image includes pixel intensity values that are organized into a pixel row/pixel column layout. .. the interleaver 156 can be configured to interleave the pixel intensity values of the single-channel images in the single-channel image group 152 to produce a single interleaved single-channel image 158 that is comprised of pixel intensity values (R,C) 160 (again, where ‘R’ represents a pixel row within the interleaved single-channel image 158 and ‘C’ represents a pixel column within the interleaved single-channel image 158). For example, if the single-channel image group 152 is comprised of two single-channel images each having a size of 20×20 pixel intensity values (R,C) 160, then the interleaved single-channel image 158 can have a size of 40×40 pixel intensity values (R,C) 160.”,  [0039]-[0040] “As shown in FIG. 4A, the single-channel image group 152 can include multiple single-channel images 402, where each single-channel image 402 includes rows and columns of pixel intensity values. In particular, and as shown in FIG. 4A, the pixel intensity values for each single-channel image 402 are delineated with the notation “P.sub.Image Number, Row Number, Column Number”…. interleaving each of the pixel intensity values of the single-channel images 402 into an interleaved single-channel image 412…  all of the pixel intensity values of the images 402 are interleaved to produce the interleaved single channel image 158”. Wherein each pixel in the subset has a corresponding location in the combined image determined by the interleaver. 

    PNG
    media_image1.png
    476
    547
    media_image1.png
    Greyscale

Lindberg is silent RE: the pixel arrangement comprising a second bit depth lower than the first bit depth; determining a new pixel having the second bit depth from the pixel having the first bit depth, and storing the new pixel in the first combined image at the determined location associated with the pixel. However George teaches reducing the bit depth [0056] “reducing the bit depth of the image either before or after thresholding. For example, each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left by 8 bits, and the 8-bit pixel values can be thresholded with the 8-bit pixel threshold value to produce the thresholded image. This can reduce the standard deviation of the pixel values, thus reducing the sensitivity of subsequent process steps to small variations in the pixel values. Bit-depth reduction can be performed by shifting, dividing with truncation, or dividing with rounding.” This is readily available or can equally be applied in Yamakawa, in order to generate new pixel having a second lower bit depth from each of the pixel with first bit depth in the image subset, as Yamakawa readily teaches [0107]-[0108] “the image reduction circuit 56 resets the pixel size in the frame data FDaf to the pixel size in the original frame data”. And [0117] “the pixel size may be smaller than the pixel size in the original frame data or may be a pixel size having a desired resolution.” In addition Lindberg teaches incorporating different bit-depths “each pixel intensity value has a bit-depth of 10 bits, 12 bits, 14 bits, or 16 bits in length.” (claim 4), readily anticipating utilizing the second lower bit depth for the pixel arrangement of the combined image.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply George to generate new pixels with reduced bit width and then apply the pixel interleaving to generate the combined image with the second bit depth applying Lindberg and thereby generating the pixel arrangement comprising a second bit depth lower than the first bit depth in order to further reduce image size in the combined images  and thereby increasing system effectiveness and user experience. When George and Lindberg is applied as set forth, the new pixels are stored with the reduced second bit depth in the combined image to effectively retain the pixel arrangement and further processing/compression, as readily recognized by one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa a system and method the pixel arrangement configured to increase an efficiency of a lossless image compression algorithm; the pixel arrangement comprising a second bit depth lower than the first bit depth and for each pixel of each image in the first subset of images: determining a location associated with the pixel in the first combined image, determining a new pixel having the second bit depth from the pixel having the first bit depth, and storing the new pixel in the first combined image at the determined location associated with the pixel; compressing the first combined image and the second combined image using the lossless image compression algorithm, by applying the bit reduction, interleaving, compression and transmission suggested by George, and Lindberg, as set forth above, in order to reduce bandwidth/storage requirement and thereby increasing system effectiveness and user experience.
Therefore the rejection of the claims are maintained.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 depends on canceled claim 5 making the scope of the indefinite. For examination purpose, it is interpreted as depending on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (US 20160349192 A1), and further in view of Lindberg et al (US 20180249183 A1), George et al (US 20170186174 A1), and Fram (US 20180027250 A1) 
RE claim 1, Yamakawa teaches A method comprising: 
receiving a set of images, wherein each image has a first bit depth  and corresponds  to a slice of a three-dimensional object (Figs 1, 6, 11-12, abstract, [0047] “An image that shows the inside of the object in a three-dimensional manner is reconfigured from the data of the detected X-rays, through use of a tomosynthesis technique (or a laminography technique) ..”, [0051] “the frame data generating unit 14 generates frame data of each of a plurality of tomographic planes that are parallel in the scan direction” wherein each image in the set of images have a first bit depth to effectively represent the pixel value using an appropriate bit depth, as known in common knowledge. For example, George teaches representing pixel using different bit depth eg, 16, 24 or 32 bit based on system/design choice in  [0041] “Each pixel is located at a specific (x, y) position in the single image and has a respective pixel value. Each pixel value can be in the range, e.g., 0-255 (for an 8-bit scanner) or 0-65535 (for a 16-bit scanner). Other bit depths ≧2 can also be used, e.g., 6 bits and 10 bits. In various examples, black pixels have a pixel value near 0 and white pixels have a pixel value near the upper limit corresponding to the bit depth, e.g., 255 for 8-bit.”.). 
combining a first subset of the images into a first combined image (Figs 1, 6362,63, 65, 10-11, [0052] “The composite image generating unit 17 generates a single composite image by combining only the pixels in the tomographic images positionally corresponding to the detected pixels.”), wherein combining the first subset of images comprises arranging pixels of each image of the first subset of images into the first combined image using a pixel arrangement (Fig 11, [0052] “The composite image generating unit 17 generates a single composite image by combining only the pixels in the tomographic images positionally corresponding to the detected pixels.” [0126] “a plurality of first tomographic images IM.sub.ALL1 are written such as to be aligned side by side in a two-dimensional manner, in a memory region thereof. That is, the plurality of tomographic images IM.sub.ALL1 are combined to form a composite tomographic image IMg1 that forms a parallelogram.”, [0134] “a first circuit 62A of the combining and editing circuit 62 is configured to generate two-dimensional images SB1, SB2, . . . , SBN of which the Sobel values shown in FIG. 14(B) are the pixel values, from the tomographic images IMg1′, IMg2′, IMg3′, IMgN′ shown in FIG. 14(A).” etc); and 
combining a second subset of the images into a second combined image (Figs 1, 6362,63, 65, 10-11, [0052] “The composite image generating unit 17 generates a single composite image by combining only the pixels in the tomographic images positionally corresponding to the detected pixels.”); 
Yamakawa is silent RE: 
the pixel arrangement configured to increase an efficiency of a lossless image compression algorithm; the pixel arrangement comprising a second bit depth lower than the first bit depth and for each pixel of each image in the first subset of images: determining a location associated with the pixel in the first combined image, determining a new pixel having the second bit depth from the pixel having the first bit depth, and storing the new pixel in the first combined image at the determined location associated with the pixel;
compressing the first combined image and the second combined image using the lossless image compression algorithm; 
and transmitting the compressed first combined image and the second compressed second combined image to a client device.
However, Lindberg teaches the pixel arrangement configured to increase an efficiency of a lossless image compression algorithm; and compressing the first combined image and the second combined image using the lossless image compression algorithm utilizing a pixel interleaving  arrangement for combining sub-images in Fig 4-5, Abstract “interleaving pixel intensity values of the single-channel images to produce an interleaved single-channel image, and subsequently compressing the interleaved single-channel image (e.g., using an LZW-based compressor).”, [0005] “enhance resulting compression ratios when the pre-processed single-channel images are provided to lossless compressors.”, [0040]-[0041].  The interleaved arrangement is identical to the Applicant’s disclosure in Figs 6-7. 
Lindberg further teaches for each pixel of each image in the first subset of images: determining a location associated with the pixel in the first combined image in Fig 4A (shown below), [0028]” where the single-channel image group 152 includes two or more single-channel images, and where each single-channel image includes pixel intensity values that are organized into a pixel row/pixel column layout. .. the interleaver 156 can be configured to interleave the pixel intensity values of the single-channel images in the single-channel image group 152 to produce a single interleaved single-channel image 158 that is comprised of pixel intensity values (R,C) 160 (again, where ‘R’ represents a pixel row within the interleaved single-channel image 158 and ‘C’ represents a pixel column within the interleaved single-channel image 158). For example, if the single-channel image group 152 is comprised of two single-channel images each having a size of 20×20 pixel intensity values (R,C) 160, then the interleaved single-channel image 158 can have a size of 40×40 pixel intensity values (R,C) 160.”,  [0039]-[0040] “As shown in FIG. 4A, the single-channel image group 152 can include multiple single-channel images 402, where each single-channel image 402 includes rows and columns of pixel intensity values. In particular, and as shown in FIG. 4A, the pixel intensity values for each single-channel image 402 are delineated with the notation “P.sub.Image Number, Row Number, Column Number”…. interleaving each of the pixel intensity values of the single-channel images 402 into an interleaved single-channel image 412…  all of the pixel intensity values of the images 402 are interleaved to produce the interleaved single channel image 158”. Wherein each pixel in the subset has a corresponding location in the combined image determined by the interleaver. 

    PNG
    media_image1.png
    476
    547
    media_image1.png
    Greyscale

Lindberg is silent RE: the pixel arrangement comprising a second bit depth lower than the first bit depth; determining a new pixel having the second bit depth from the pixel having the first bit depth, and storing the new pixel in the first combined image at the determined location associated with the pixel. However George teaches reducing the bit depth [0056] “reducing the bit depth of the image either before or after thresholding. For example, each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left by 8 bits, and the 8-bit pixel values can be thresholded with the 8-bit pixel threshold value to produce the thresholded image. This can reduce the standard deviation of the pixel values, thus reducing the sensitivity of subsequent process steps to small variations in the pixel values. Bit-depth reduction can be performed by shifting, dividing with truncation, or dividing with rounding.” This is readily available or can equally be applied in Yamakawa, in order to generate new pixel having a second lower bit depth from each of the pixel with first bit depth in the image subset, as Yamakawa readily teaches [0107]-[0108] “the image reduction circuit 56 resets the pixel size in the frame data FDaf to the pixel size in the original frame data”. And [0117] “the pixel size may be smaller than the pixel size in the original frame data or may be a pixel size having a desired resolution.” In addition Lindberg teaches incorporating different bit-depths “each pixel intensity value has a bit-depth of 10 bits, 12 bits, 14 bits, or 16 bits in length.” (claim 4), readily anticipating utilizing the second lower bit depth for the pixel arrangement of the combined image.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply George to generate new pixels with reduced bit width and then apply the pixel interleaving to generate the combined image with the second bit depth applying Lindberg and thereby generating the pixel arrangement comprising a second bit depth lower than the first bit depth in order to further reduce image size in the combined images  and thereby increasing system effectiveness and user experience. When George and Lindberg is applied as set forth, the new pixels are stored with the reduced second bit depth in the combined image to effectively retain the pixel arrangement and further processing/compression, as readily recognized by one of ordinary skill in the art.

  In addition Fram teaches transmitting compressed medical images for utilization Fig 1, [0138], [0091], the compression achieved  using a suitable lossless image compression algorithm in Figs 6-7, [0068], [0127] etc.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa a system and method the pixel arrangement configured to increase an efficiency of a lossless image compression algorithm; the pixel arrangement comprising a second bit depth lower than the first bit depth and for each pixel of each image in the first subset of images: determining a location associated with the pixel in the first combined image, determining a new pixel having the second bit depth from the pixel having the first bit depth, and storing the new pixel in the first combined image at the determined location associated with the pixel; compressing the first combined image and the second combined image using the lossless image compression algorithm; and transmitting the compressed first combined image and the second compressed second combined image to a client device, by applying the bit reduction, interleaving, compression and transmission suggested by George, Lindberg and Fram, as set forth above, in order to reduce bandwidth/storage requirement and effectively transmit the image data to client workstation in typical network based medical system and thereby increasing system effectiveness and user experience.
RE claim 3, Yamakawa as modified by Lindberg, George and Fram teaches wherein combining the first subset of images into a first combined image comprises: interlacing the images in the first subset of images (Lindberg Fig 4, [0040]).
RE claim 4, Yamakawa as modified by Lindberg, George and Fram teaches further comprising: combining a first subset of the images into a third combined image, wherein the first combined image and the third combined image have the second bit depth  (Lindberg Fig 4A 412-416, [0040] generating different alternative combined interleaved image from the first set of images wherein the first combined image and the third combined image have the second bit depth by applying George [0056] as set forth in rejection of claim 1).
RE claim 6, Yamakawa as modified by Lindberg, Fram and George teaches,  wherein the new pixel having the second bit depth comprises a subset of bits of the pixel having the first bit depth (George [0056] “each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left by 8 bits, … Bit-depth reduction can be performed by shifting, dividing with truncation, or dividing with rounding.” Wherein the rest of the pixel bits after truncation or shifting is a subset of the first pixel bits).
RE claim 7, Yamakawa teaches wherein the set of images are medical images captured using a medical imaging device (Fig 1, [0187] ).
RE claim 8, Yamakawa teaches wherein the medical imaging device is one of a computer tomography (CT) scanner, a magnetic resonance imaging (MM) scanner, an X-ray machine, and an ultrasound machine (Fig 1, Abstract).
RE claim 9, Yamakawa is silent RE: wherein the set of images are received using a Digital Imaging and Communication in Medicine (DICOM) standard. However Fram teaches in [0187] as a common format for image storage in the PACS system is the Digital Imaging and Communications in Medicine (DICOM) format. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa wherein the set of images are received using a Digital Imaging and Communication in Medicine (DICOM) standard, by utilizing the common medical image storage format suggested by Fram, as this doesn’t change the overall operation of the system, and it could be used to effectively store the images with an appropriate format in typical network based medical system and thereby increasing system effectiveness and user experience.
RE claim 10, Yamakawa teaches wherein a slice is a two-dimensional image of the three-dimensional object across a specific plane at a specific depth (Figs 3, 5, 12, [0075] ).
RE claim 21, Yamakawa teaches, wherein the first subset of images including images corresponding to a first portion of the three-dimensional object, and wherein the second subset of images including images corresponding to a second portion of the three-dimensional object (Figs 3, 5, 12, [0075] ).
Claims 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as modified by Lindberg, George and Fram as applied to claim 1, and further in view of Crowe et al (US 20200175756 A1).
RE claim 11, Yamakawa as modified by Lindberg, George and Fram teaches A method comprising: receiving one or more compressed combined images, each compressed combined image generated by combining a plurality of images, each image corresponding to a slice of a three-dimensional object and having a first bit depth, wherein each compressed combined image is generated from at least of the plurality of images combined using a pixel arrangement configured to increase an efficiency of a lossless image compression algorithm and having a second bit depth lower than the first bit depth, wherein using the pixel arrangement comprises: for each pixel of each image in the plurality of images: determining a location associated with the pixel in a first compressed combined image, determining a new pixel having the second bit depth from the pixel having the first bit depth, and storing the new pixel in the first compressed combined image at the determined location associated with the pixel (Yamakawa as modified by Lindberg, George and Fram teaches generating the compressed combined image with the pixel arrangement having a second bit depth lower than the first bit depth, applying Yamakawa Figs 1, 6362,63, 65, 10-11, [0052], Lindberg Figs 4-5, abstract, [0028],[0040]-[0041], George [0056] as set forth in rejection of claim 1, in addition Fram teaches receiving the transmitted compressed combined image at client side using the network in Fig 1); and rendering a three-dimensional model (Yamakawa [0164] “The computer 23 displays the composite planar image IM.sub.ALL and the three-dimensional image IM3D in an appropriate aspect on the display 23B thereof. ”).
Yamakawa as modified by Lindberg, George and Fram is silent RE: decompressing the received one or more compressed combined images to generate one or more decompressed combined images; extracting, from the decompressed combined image, the plurality of images.
However Lindberg teaches in [0044] “the compressed single-channel image 168 can be decompressed/deinterleaved” to rebuild the collection of single-channel images 402 in a lossless manner.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Lindberg, George and Fram decompressing the received one or more compressed combined images to generate one or more decompressed combined images; extracting, from the decompressed combined image, the plurality of images by applying the decompression and deinterleaving suggested by Lindberg, as this doesn’t change the overall operation of the system, and it could be used to reconstruct the plurality of images from the combined compressed image at the client device for effectively use/display and thereby increasing system effectiveness and user experience.
Yamakawa as modified by Lindberg, George and Fram is silent RE:
generating, from the extracted plurality of images, a texture map for a three-dimensional model; and rendering the three-dimensional model using the generated texture map. However Crowe teaches in Figs 2-3, [0008] “use medical images to create a 3D mesh model of the images. The method converts the two-dimensional medical images to two-dimensional image textures, applies the textures to three-dimensional plane meshes, and stacks the two-dimensional plane images, which are then capable of manipulation in the three-dimensional environment. The method then uses the two-dimensional image textures to create the images to generate a three-dimensional mesh based upon the two-dimensional image pixels.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Lindberg, George and Fram generating, from the extracted plurality of images, a texture map for a three-dimensional model; and rendering the three-dimensional model using the generated texture map as  suggested by Crowe, as this doesn’t change the overall operation of the system, and it could be used to reconstruct the plurality of images from the combined compressed image at the client device for effectively use/display and thereby increasing system effectiveness and user experience.
RE claim 12, Yamakawa as modified by Lindberg, George, Fram and Crowe teaches wherein extracting the plurality of images comprises: extracting a first subset of images from a first decompressed combined image; and extracting a second subset of images from a second decompressed combined image (Lindberg [0044] “the compressed single-channel image 168 can be decompressed/“deinterleaved”, that is applied to each decompressed combined image to extract the correspond subset of images.)
RE claim 13, Yamakawa as modified by Lindberg, George, Fram and Crowe teaches wherein extracting the plurality of images comprises: deinterlacing the one or more decompressed combined images (Lindberg [0044] “the compressed single-channel image 168 can be decompressed/“deinterleaved”).
RE claim 14, Yamakawa as modified by Lindberg, George, Fram and Crowe teaches and wherein each decompressed combined image of the one or more decompressed combined images have the second bit depth (Lindberg [0044] “the compressed single-channel image 168 can be decompressed/“deinterleaved” wherein the decompressed combined images have the second bit depth similar to the combined image before compression as set forth in rejection of claim 1).

RE claim 15, Yamakawa as modified by Lindberg, George, Fram and Crowe teaches wherein extracting the plurality of images comprises: extracting a first image of the plurality of images, comprising: for each pixel of the first image, determining a first subset of bits from a pixel of a first decompressed combined image, and determining a second subset of bits from a pixel of a second decompressed combined image (George [0056] “each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left by 8 bits, … Bit-depth reduction can be performed by shifting, dividing with truncation, or dividing with rounding.” Wherein the rest of the bits after truncation or shifting is a subset of the first/second pixel bits).
RE claim 16, Yamakawa as modified by Lindberg, George, Fram and Crowe teaches further comprising: generating, from the extracted plurality of images, a three-dimensional mesh for the three-dimensional model (Crowe Fig 5, [0026]).
RE claim 18, Yamakawa teaches wherein the set of images are medical images captured using a medical imaging device (Fig 1, [0187] ).
RE claim 19, Yamakawa teaches wherein the medical imaging device is one of a computer tomography (CT) scanner, a magnetic resonance imaging (MM) scanner, an X-ray machine, and an ultrasound machine (Fig 1, Abstract).
RE claim 20, Yamakawa teaches wherein a slice is a two-dimensional image of the three-dimensional object across a specific plane at a specific depth (Figs 3, 5 12).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as modified by Lindberg, George, Fram and Crowe, and further in view of Ehlers et al (US 20140119624 A1).
RE claim 17, Yamakawa as modified by Lindberg, George, Fram and Crowe is silent RE: wherein generating the three-dimensional mesh comprises: determining a set of vertices from each image of the extracted plurality of images; and connecting subsets of the set of vertices to form the three-dimensional mesh. However Ehlers teaches in [0015] “The mesh generation component 16 creates a three-dimensional polygonal mesh, representing the pathological feature, from the segmentation boundaries extracted from each image. For example, representative points can be selected on each segmentation boundary, and the representative points on adjacent boundaries can be joined to form a volumetric reconstruction.”
 This is readily available or can equally be applied, as Crowe readily teaches creating the three-dimensional mesh from selected pixels that reached a threshold color value in Fig 5, [0026] “process 500 of using a series of two-dimensional images to create the three-dimensional mesh. In step 510, the processor imports the designated series of two-dimensional images. In step 520, the processor reads each two-dimensional image and evaluates it, going through the image pixel by pixel and determining whether each pixel reaches a threshold color value. In step 530, the processor creates a slice of mesh based on the pixels in the two-dimensional image that reached the threshold color value. In step 540, each location of the slices of the three-dimensional mesh is saved into an array for later evaluation and reference.” wherein the selected pixels are the subset of vertices/representative points that are connected to create the 3D mesh.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Lindberg, George, Fram and Crowe wherein generating the three-dimensional mesh comprises: determining a set of vertices from each image of the extracted plurality of images; and connecting subsets of the set of vertices to form the three-dimensional mesh, as set forth above applying Ehlers, as this doesn’t change the overall operation of the system, and it could be used to effectively generate the 3D mesh from the images and thereby ensuring system effectiveness and user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts teach typical modifying/reformatting bit depth:
US 20140247869 A1	LAYER DECOMPOSITION IN HIERARCHICAL VDR CODING
US 20130243076 A1	SYSTEM AND METHOD FOR EFFECTIVELY ENCODING AND DECODING A WIDE-AREA NETWORK BASED REMOTE PRESENTATION SESSION
US 20070274382 A1	Video compression algorithm

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619